DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 05/20/2022.
Claims 22-44 are pending. Claims 1-21 are cancelled. Claims 37-43 are withdrawn from consideration. Claims 22, and 26, have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant's arguments filed 05/20/2022, with respect to the Restriction Requirement have been fully considered but they are not persuasive. 
With respect to the Restriction requirement applicant disagree with the Restriction requirement and submits that the Restriction requirement is unauthorized (see first paragraph of I. Restriction section on page 8 of the remarks filed on 05/20/2022).  Applicant argues on last paragraph of page 8 of the remarks that neither of findings A or B According to MPEP 806.05(d), have been clearly made by the Office in the Restriction Requirement  as articulated and that the Restriction Requirement is accordingly generally unsupported and improperly established under the applicable Office guidance. Applicant submits on second paragraph of page 9 of the remarks that claim 22 of the Invention I is a generic claim, while claim 37 of Invention II and claim 40 of Invention III are species claims and that there is a clear overlap in the claims that undermines the present restriction and that the present claims are connected in operation and effect and that present Restriction Requirement is not supported (see penultimate and last paragraph of page 9 of the remarks).
In response, the examiner disagrees with applicant’s arguments and submits that the Restriction Requirement is proper, because Inventions I, II and III are distinct, do not overlap in scope and are not obvious variants, and because at least one subcombination is separately usable.  
In the instant case, Invention I (claims 22-36, and 44), classified in B61L27/00, is drawn to a railroad detection system comprising a short rage radio transmitter communicating a sensed presence of the railroad car, the string of railroad cars, or the locomotive engine to other ones of the plurality of processor-based sensor node devices in a wireless mesh network and at least one concentrator node device in communication with the plurality of processor-based sensor node devices and collecting sensed presence information from a group of the plurality of processor-based sensor node devices, wherein the speed and heading of the railroad car, the string of railroad cars, or the locomotive engine are derivable from the collected sensed presence information, and has a separate utility such as sensing the presence of  a railroad car, a string of railroad cars, or a locomotive engine on at least one section of a railroad track in a predefined protected area using a short range radio transmitter communicating the sensed presence and using a concentrator to collect the sensed presence information in order to derive speed, and heading from the presence information, not requiring the specifics of Invention II or invention III. 
With respect to Invention II, (claims 37-39 and 43), the invention is classified in B61L 23/00, drawn to a system for detecting location, speed, and heading information of a railroad car, as string of railroad cars, or a locomotive engine to prevent clipping of a portion of tracks on close proximity railroad tracks including opposed rails supported by a series of railroad ties and has separate utility such as prevent clipping of a portion of trains on close proximity railroad tracks including opposed rails not requiring the specifics of Invention I or Invention III. 
With respect to Invention III, claims 40-42, classified in B61L 17/00, the invention is drawn to a system for detecting location, speed, and heading information of a railroad car, as string of railroad cars, or a locomotive engine to prevent switch fouling in close proximity railroad tracks selectively including opposed rails supported by a series of railroad ties and selectively connected by a railroad switch and have a separate utility such as prevent switch fouling in close proximity railroad tracks selectively including opposed rails not requiring the specifics of Invention I or II.  
In addition, Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments, see last paragraph of page 10 trough second paragraph of page 11 of the remarks and last paragraph of page 12 through line 3 of page 13 of the remarks, filed 05/20/2022, with respect to claim 22 and its respective dependent claims have been fully considered and are persuasive.  The rejections under 35 USC 102(b) of claims 22-23, and 25-28 and rejections under 35 USC 103 of claims 24 and 29-36 and 44 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 37-43 directed to an invention non-elected with traverse in the reply filed on 11/02/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 22-36 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 22, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of at least one detection element configured to sense a presence of a railroad car, a string of railroad cars, or a locomotive engine on the at least one section of the railroad track in the predefined protected area without utilizing a track circuit, an inductive loop, a radar element, or a wheel counter; and a short range radio transmitter communicating a sensed presence of the railroad car, the string of railroad cars, or the locomotive engine to other ones of the plurality of processor-based sensor node devices in the wireless mesh network; and at least one concentrator node device in communication with the plurality of processor-based sensor node devices and collecting sensed presence information from a group of the plurality of processor-based sensor node devices via the wireless mesh network, wherein the speed and heading of the railroad car, the string of railroad cars, or the locomotive engine are derivable from the collected sensed presence information in combination with the elements of the system set forth by claim 22.
Dependent claims 23-36 and 44 are allowed for the reasons explained above with respect to independent claim 22 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864